       Case 4:21-cr-00016 Document 1 Filed on 01/07/21 in TXSD Page 1 of 17

                                                                                United States Courts
                                                                              Southern District of Texas
                            UNITED STATES DISTRICT COURT                               FILED
                                                                                  January 07, 2021
                              SOUTHERN DISTRICT OF TEXAS
                                                                            Nathan Ochsner, Clerk of Court
                                     HOUSTON DIVISION

  UNITED STATES OF AMERICA                          '
                                                    '                CRIMINAL NO.         4:21cr16
  v.                                                '
                                                    '   42 U.S.C. §§ 7413(c)(1) and 7412(r)(7)
                                                    '
  E.I. DU PONT DE NEMOURS AND CO.                   '                 18 U.S.C. § 2
  and                                               '           42 U.S.C. § 7413(c)(4)
  KENNETH J. SANDEL,                                '
                                                    '
  Defendants.

                                            INDICTMENT

THE GRAND JURY CHARGES:

At all times material to this Indictment:

        INTRODUCTION

        1.     Defendant E.I. DU PONT DE NEMOURS AND CO. (“DUPONT”) owned a

chemical plant in LaPorte, Texas. One unit of that plant, the Insecticide Business Unit (“IBU”),

manufactured pesticides called Lannate and Vydate.          These pesticides killed bugs on fruit,

vegetables and crops.     Lannate and Vydate generated annual net income for DUPONT of

approximately $66 million and $57 million during 2014.

        2.     Defendant KENNETH J. SANDEL (“SANDEL”) ran the IBU from 2009 through

November 15, 2014. SANDEL’s title was Unit Operations Leader. SANDEL supervised eight

employees including four shift supervisors and two engineers. Each shift supervisor, in turn,

supervised approximately eight “operators” or workers. SANDEL was responsible for ensuring

that the IBU’s shift supervisors, operators and engineers understood and followed DUPONT’s

safety, health and environmental policies and procedures.


                                                1
      Case 4:21-cr-00016 Document 1 Filed on 01/07/21 in TXSD Page 2 of 17




       Methyl Mercaptan (MeSH)

       3.      The IBU used many toxic chemicals to produce Lannate and Vydate including

MeSH also known as methyl mercaptan. MeSH was a colorless gas with a pungent odor at room

temperature. MeSH occurred naturally in very small amounts in decaying wood, animal tissue

and certain foods. MeSH was manufactured in large quantities for use as a raw material in the

production of industrial products such as pesticides.

       4.      The Environmental Protection Agency (EPA) classified MeSH as an extremely

hazardous substance under Title 42, United States Code, Section 11002(a)(2) because it was

capable of producing serious health effects in humans in the event of a release. In fact, MeSH

could kill people. Anyone who inhaled a sufficiently high concentration of MeSH would die

quickly of asphyxiation. No treatment or antidote existed. MeSH killed by weakening breathing

muscles, causing fluid to collect in the lungs, and disrupting the process through which the body’s

cells used oxygen and food to create energy.

       5.      MeSH was particularly dangerous because smell was not always a good indication

of its presence. MeSH caused olfactory fatigue, meaning the inability to detect it by smell with

increased exposure time.

       6.      The Occupational Safety and Health Administration made it illegal to expose

workers to concentrations of MeSH gas greater than 10 parts per million.           The American

Industrial Hygiene Association determined that exposure to MeSH concentrations of 25 parts per

million for more than an hour could cause irreversible or serious health effects, and that exposure

to concentrations of 100 parts per million of MeSH for more than an hour could cause life-

threatening health effects. The National Institute for Occupational Safety and Health determined

it was “immediately dangerous to life and health” for anyone to breathe MeSH in a concentration

greater than 150 parts per million.
                                                 2
      Case 4:21-cr-00016 Document 1 Filed on 01/07/21 in TXSD Page 3 of 17




           7.     DUPONT and SANDEL knew about the dangers of MeSH.                    For example,

DUPONT safety records said this about MeSH:

           “Human health effects of overexposure by inhalation, ingestion, or skin or eye
           contact may initially include: skin irritation … eye irritation … anemia; reduction
           of the blood's oxygen carrying capacity with cyanosis (bluish discoloration),
           weakness, or shortness of breath … nausea, headache, or weakness … abnormal
           liver function … or temporary elevation of blood pressure. Higher exposures may
           lead to … temporary nervous system depression with anaesthetic effects such as
           dizziness, headache, confusion, convulsions, incoordination, and loss of
           consciousness; or fatality from gross overexposure.”

Similarly, DUPONT’s written procedures for operating the IBU warned that a high concentration

of MeSH could cause death by respiratory paralysis.

           Clean Air Act

           8.     In 1990, Congress enacted Section 112(r)(7) of the Clean Air Act, Title 42, United

States Code, Section 7412(r)(7), in response to terrifying releases of chemicals in the United States

and abroad that killed or injured many people. Section 7412(r)(7) directed the EPA to create

reasonable regulations to prevent the release of certain chemicals and to minimize the

consequences of any releases that occurred.

           9.     Section 113(c)(1) of the Clean Air Act, Title 42, United States Code, Section

7413(c)(1), made it a crime for companies and certain individuals to knowingly violate any

requirement of Section 7412(r) including requirements of regulations promulgated by the EPA

under the authority of Section 7412(r). DUPONT and SANDEL were subject to this criminal

statute.

           Risk Management Program 3

           10.    Under the authority of Section 7412(r)(7), the EPA imposed safety regulations

called Risk Management Program regulations on owners and operators of manufacturing

equipment in a “covered process” that contained more than a threshold quantity of a regulated


                                                   3
      Case 4:21-cr-00016 Document 1 Filed on 01/07/21 in TXSD Page 4 of 17




substance. MeSH was a regulated substance. The threshold quantity for MeSH was 10,000

pounds.

       11.     The Risk Management Program regulations had three levels of strictness depending

on the degree of risk posed by the manufacturing process.          The most risky manufacturing

processes were subject to Risk Management Program 3. For example, pesticide manufacturing

processes were subject to Program 3 if a release of the regulated substance could affect the public

in a worst-case scenario. DUPONT, the owner of the IBU, and SANDEL, an operator of the IBU,

were subject to Risk Management Program 3 regulations because the IBU manufactured

pesticides, equipment in a covered process at the IBU stored up to 122,000 pounds of MeSH and

a worst-case scenario release of MeSH from the IBU could affect the public.

       Safe Work Practices Regulation – 40 C.F.R. § 68.69(d)

       12.     One Risk Management Program 3 regulation promulgated by the EPA under the

authority of Section 7412(r)(7) required DUPONT and SANDEL, as owner and an operator of the

IBU, to “develop and implement safe work practices to provide for the control of hazards during

operations”.   This regulation was set out in Title 40, Code of Federal Regulations, Section

68.69(d).    As an example of a hazardous activity, the regulation listed “opening process

equipment or piping”.

       13.     In response to this regulation, DUPONT developed mandatory company-wide

minimum safety requirements for opening “hazardous processes and systems” to the atmosphere

– an action commonly called a “line break”. The requirements were set out in a document called

“SHE Standard S27G Line Breaks”. This document defined a hazardous process or system as “a

process or system that contains any material at any pressure that could cause a risk of injury”

including “especially gases in pipes” and “other lines that could contain material that is hazardous

on contact or inhalation”.
                                                 4
      Case 4:21-cr-00016 Document 1 Filed on 01/07/21 in TXSD Page 5 of 17




       14.     DUPONT also created a written Site Line Break Procedure specifically for the

LaPorte plant. This procedure included the same requirements and definitions as Standard S27G.

One of those requirements was that a qualified employee prepare a written job plan before opening

any “hazardous process or system” to the atmosphere unless the line break was a routine

operational job already covered by a written operating procedure. The preferred job plan was a

properly completed line break permit. The job plan had to identify specific hazards of the line

break, explain how to eliminate or control the hazards and describe what personal protective

equipment (“PPE”), when to wear it, the duties of a standby person if appropriate, contingency

plans, actions to take if conditions changed and how to control entry to the area affected by the

line break. A supervisor and other DuPont personnel were supposed to review the job plan, decide

whether it was safe to proceed and, if so, grant the permit.

       15.     The LaPorte line break procedure and Standard S27G also set out detailed

requirements for actually carrying out line breaks. Among other steps, the procedure and standard

required that workers “properly isolate” the section of the equipment or line to be opened. A line

was “cleared” only when toxicity, corrosiveness and flammability hazards were “reduced to

acceptable levels and verified with acceptable test methods”. The line break procedure and

standard also stated, “Where it cannot be demonstrated that a system is cleared, specific written

procedures shall be in place to eliminate or control the hazards.”

       Management of Change Regulation – 40 C.F.R. § 68.75

       16.     Another Risk Management Program 3 regulation promulgated by the EPA under

the authority of Section 7412(r)(7) required DUPONT and SANDEL, as owner and an operator of

the IBU, to “establish and implement written procedures to manage changes … to process

chemicals, technology, equipment, and procedures; and, changes to stationary sources that affect

a covered process.” This regulation was set out in Title 40, Code of Federal Regulations, Section
                                                 5
      Case 4:21-cr-00016 Document 1 Filed on 01/07/21 in TXSD Page 6 of 17




68.75.    One goal of the required procedures – commonly called “management of change”

procedures – was to ensure that owners and operators of chemical manufacturing equipment used

a structured system to analyze how “any change” in the manufacturing process might introduce

health and safety hazards before making the change.

         17.     In response to this regulation, DUPONT developed corporate standards that

directed DUPONT’s facilities, including the LaPorte plant, to establish written procedures to

manage temporary, emergency and permanent changes to manufacturing processes and equipment.

As an example of such a change, the corporate standards listed “New or modified equipment

installations or configurations”.

         18.     DUPONT also created written procedures to manage changes specifically at the

LaPorte plant.     These procedures included an Experimental Operating Instructions (“EOI”)

procedure and a Change of Design (“COD”) procedure.              The EOI procedure applied to

“temporary preplanned operation of our manufacturing processes outside of procedures and

limits”, that is, “anytime you purposefully change the way you operate a process.” The COD

procedure applied to the installation of new equipment to a manufacturing process, physical

changes to existing equipment and changes in the way control equipment operated.

         19.     Both procedures (EOI and COD) required a written authorization form that

included a safety checklist; an explanation of all safety concerns, what was being done about those

concerns and whether it was safe to make the change or necessary to conduct a more formal

analysis of the hazards; an environmental checklist; a description of the environmental effects

including whether the change could increase the potential to release a hazardous chemical or alter

the composition of waste streams or emissions; the names of all personnel who might be affected

by the change; the communication and training required; and the name of the person responsible

for that communication and training.
                                                6
      Case 4:21-cr-00016 Document 1 Filed on 01/07/21 in TXSD Page 7 of 17




        20.     SANDEL, as Unit Operations Leader, was responsible for reviewing and

authorizing EOIs and CODs for the IBU. SANDEL was required to verify that all safety and

environmental aspects of the proposed change had received adequate and appropriate scrutiny

before granting authorization.

                                           COUNT ONE
              Knowing Violation of Requirement to Prevent Accidental Releases
                         [Failure to Implement Safe Work Practices]

A.      INTRODUCTION

        The Grand Jury adopts, alleges, and incorporates herein the contents of the Introduction to

this Indictment as if fully set out herein.

B.      KNOWING VIOLATION OF RISK MANAGEMENT REQUIREMENT

        Beginning on or about July 2011 and continuing to November 15, 2014, in the Houston

Division of the Southern District of Texas, and elsewhere, the defendants,

                                 E.I. DU PONT DE NEMOURS AND CO. and
                                 KENNETH J. SANDEL,

as owner and an operator of the Insecticide Business Unit, did knowingly violate a requirement of

a regulation promulgated under the Clean Air Act, Title 42, United States Code, Section

7412(r)(7), to prevent accidental releases of regulated substances, specifically, Title 40, Code of

Federal Regulations, Section 68.69(d), by failing to implement safe work practices to provide for

the control of hazards during operations.

C.      ADDITIONAL FACTS

        1.      MeSH arrived at DUPONT’s LaPorte plant from outside suppliers as a liquefied

gas inside pressurized railroad cars. Workers unloaded the railcars at locations designated as

railcar spots 1A4 and 1A2. The liquid MeSH was pushed out of the railcars by pressurized

nitrogen gas through unloading hoses, a series of valves and a pipeline into a large outdoor tank

called the MeSH storage tank.
                                                7
      Case 4:21-cr-00016 Document 1 Filed on 01/07/21 in TXSD Page 8 of 17




       2.      When needed in the Lannate and Vydate manufacturing process, MeSH was

pumped from the storage tank through outdoor pipes back past railcar spots 1A4 and 1A2 into

manufacturing equipment located inside an old four-story building. One such pipe, the MeSH

feed line, carried MeSH to a vessel called the MeSNa Cooler.

       MeSH Vent Header

       3.      The process of manufacturing Lannate and Vydate produced waste gas. Several

pipe systems carried the waste gas to the NO X Reducing Scrubbed (“NRS”) incinerator installed

in 2011 or to an older backup incinerator called the Lannate Vapor incinerator.

       4.      The MeSH Vent Header was a pipe system that carried waste gas to the incinerators.

The MeSH Vent Header was a “hazardous system” as defined by DUPONT’s corporate standards

and the LaPorte line break procedure because it was a line “that could contain material that is

hazardous on contact or inhalation.”

       5.      The volume and concentration of waste gas flowing through the MeSH Vent

Header varied with the stage of the manufacturing process and other factors including whether

equipment functioned correctly and workers followed proper procedures.            The MeSH Vent

Header had the potential to contain hazardous gas from many different sources including the

following:

       MeSH railcars. After workers unloaded liquid MeSH from a railcar, they manually vented

MeSH gas and nitrogen vapors that remained in the railcar and unloading hoses into the MeSH

Vent Header through valves located at railcar spots 1A4 or 1A2. Nitrogen was an inert gas that

could kill people who inhaled it in high concentrations by displacing oxygen from air. MeSH, as

described above, was highly toxic.

       MeSH storage tank. MeSH gas and nitrogen vapors vented from the MeSH storage tank

into the MeSH Vent Header through an automatic valve.
                                                8
      Case 4:21-cr-00016 Document 1 Filed on 01/07/21 in TXSD Page 9 of 17




          MeSH feed line. Workers sometimes manually vented MeSH gas and nitrogen from the

MeSH feed line into the MeSH Vent Header through a valve on the feed line called the “burp

valve”.

          7023 Reactor. MeSH gas and nitrogen from a manufacturing vessel called the 7023

Reactor vented into the MeSH Vent Header. This gas was a byproduct of reactions between toxic

chemicals called sodium methyl mercaptide (MeSNa) and acetohydroxamyl chloride (AHC) and

between corrosive chemicals called sodium hydroxide (NaOH) and hydrochloric acid (HCl).

          West Slurry Hold Tank. MeSH, nitrogen and two other toxic gases, dimethyl disulfide

(DMDS) and acetaldehyde oxime (AAO), vented from the West Slurry Hold Tank into the MeSH

Vent Header.

          Stripper Vent Condenser. MeSH, DMDS, AAO and a toxic chemical called S-Methyl-N-

Hydroxythioacetimidate (MHTA) from a vessel called the Stripper Vent Condenser vented into

the MeSH Vent Header.

          7014 Reactor. A toxic gas called methanol and other non-chlorine gas from a vessel called

the 7014 Reactor vented into the MeSH Vent Header. These waste gases were the byproduct of

reactions between a toxic and corrosive chemical called sodium bisulfate, HCl, methanol and two

other toxic chemicals: chlorine and A-2304.

          7015 Reactor. MeSH gas vented from a vessel called the 7015 Reactor into the MeSH

Vent Header. This waste gas was the product of a reaction between liquid MeSH from the storage

tank, methanol, A-2304 and NaOH.

          Methanol Recycle Tank. Methanol fumes from the Methanol Recycle Tank vented to the

MeSH Vent Header.

          Draining of the MeSH Vent Header

          6.     A problem arose inside the MeSH Vent Header on the third floor of the
                                                  9
     Case 4:21-cr-00016 Document 1 Filed on 01/07/21 in TXSD Page 10 of 17




manufacturing building soon after the installation of the NRS incinerator. Specifically, a dark

liquid of unknown composition sometimes accumulated at low points in the MeSH Vent Header

piping near a three-way valve called the 18HV. This liquid blocked the passage of gas through

the vent header and caused high pressure in manufacturing equipment that interfered with the

production Lannate and Vydate.

       7.      To remove the unwanted liquid, IBU workers periodically opened drain valves on

the MeSH Vent Header and let liquid flow out onto the building floor or into a bucket. IBU

workers did this without implementing the LaPorte line break procedure and the practice was not

the subject of any safety review. This practice continued for several years.

       8.      On February 9, 2014, an operator warned in an email – received by SANDEL – that

IBU workers did not have a “safe and effective way” to drain the MeSH Vent Header on the third

floor of the manufacturing building. The email suggested that operators drain the vent header by

attaching a chemical hose to a valve on the vent header and placing the other end of the hose under

the floor grate of a safety shower.

       9.      The next day, February 10, 2014, DUPONT engineers formally directed IBU

operators in writing to drain the third floor MeSH Vent Header every shift in the manner described

in the prior day’s email. Engineers issued this directive without following DUPONT’s procedures

to manage changes or reviewing how it affected safety, health or the environment. For example,

no one tested the liquid that came out of the vent header to learn what it was. Likewise, no one

determined the chemical makeup of the gas inside the vent header, measured how much of that

gas escaped when workers opened a drain valve or analyzed how that gas might affect exposed

workers or the environment.

       10.     The method of draining the MeSH Vent Header described in the engineering

directive violated the LaPorte line break procedure. Most significantly, the directive required
                                               10
     Case 4:21-cr-00016 Document 1 Filed on 01/07/21 in TXSD Page 11 of 17




workers to open a drain valve to the atmosphere on a hazardous system without first clearing the

system of chemical hazards.

       11.     During the remainder of 2014, IBU workers drained the MeSH Vent Header many

times in the manner directed by DUPONT engineers.

       12.     This practice of draining the MeSH Vent Header without following the LaPorte line

break procedure eventually contributed to the deaths of four DUPONT workers during the early

morning hours of November 15, 2014, as described below in Section C of Count Two, adopted,

alleged and incorporated herein.

       13.     As Unit Operations Leader of the IBU, SANDEL was responsible for making sure

IBU employees took the critical safety steps required by the LaPorte line break procedure and did

not release toxic chemicals inappropriately to the environment.

       14.     SANDEL knew the MeSH Vent Header had the potential to contain hazardous

gases including MeSH. SANDEL reported to the LaPorte plant manager and others by email on

November 14, 2014 – the evening of the fatal incident described above – that the MeSH Vent

Header would contain MeSH gas that night.

       15.     SANDEL also knew that operators routinely opened the MeSH Vent Header on the

third floor of his unit in a manner that violated the LaPorte line break procedure, and that fumes

escaped from the vent header into the building, yet SANDEL allowed the practice to continue and

did not implement the line break procedure.

       In violation of Title 42, United States Code, Sections 7413(c)(1) and 7412(r)(7) and Title

18, United States Code, Section 2.




                                               11
     Case 4:21-cr-00016 Document 1 Filed on 01/07/21 in TXSD Page 12 of 17




                                     COUNT TWO
             Knowing Violation of Requirement to Prevent Accidental Releases
               [Failure to Implement Written Procedures to Manage Changes]

A.     INTRODUCTION

       The Grand Jury adopts, alleges, and incorporates herein the contents of the Introduction to

this Indictment and Section C of Count One as if fully set out herein.

B.     KNOWING VIOLATION OF RISK MANAGEMENT REQUIREMENT

       On or about November 14, 2014, in the Houston Division of the Southern District of Texas,

and elsewhere, the defendants,

                              E.I. DU PONT DE NEMOURS AND CO. and
                              KENNETH J. SANDEL,

as owner and an operator of the Insecticide Business Unit, did knowingly violate a requirement of

a regulation promulgated under the Clean Air Act, Title 42, United States Code, Section

7412(r)(7), to prevent accidental releases of regulated substances, specifically, Title 40, Code of

Federal Regulations, Section 68.75, by failing to implement written procedures to manage

changes.

C.     ADDITIONAL FACTS

       1.      On or about Thursday, November 13, 2014, IBU workers discovered that MeSH

could not flow through the MeSH feed line from the MeSH storage tank to the MeSNa Cooler.

The feed line had never been plugged in this manner before. Workers spent much of Thursday

trying to get MeSH to flow through the feed line but they failed.

       2.      The blockage did not require the IBU to shut down operations.               Certain

manufacturing vessels continued to function.         However, the MeSNa Cooler and some

downstream manufacturing vessels could not function without a continuous supply of MeSH.

       3.      Around 10:00 am on Friday, November 14, 2014, SANDEL organized a meeting

with DUPONT engineers and the day shift operations supervisor to troubleshoot the problem with
                                            12
     Case 4:21-cr-00016 Document 1 Filed on 01/07/21 in TXSD Page 13 of 17




the MeSH feed line.     The engineers suspected water had leaked from the MeSNa Cooler

backwards into the feed line and theorized that low outdoor temperatures had caused the mixture

of MeSH and water inside the feed line to freeze into a sludge. At the meeting, SANDEL and the

engineers came up with an action plan.

       4.      The first step of the plan was to inject nitrogen into the MeSH feed line while

opening a complicated series of valves at railcar spots 1A4 and 1A2 and the “burp valve” near the

MeSNa Cooler to create pathways for nitrogen and MeSH inside the feed line to flow into the

MeSH Vent Header. The next step of the plan was to pour hot water on the outside of a pump at

the MeSH storage tank to melt any MeSH frozen inside. At some point, this step was expanded

to include pouring hot water on the outside of the entire MeSH feed line. The next step of the

plan, if necessary, was to take photos of the feed line with an infrared camera to investigate the

blockage. The final step was to open the pump for inspection.

       5.      An engineer summarized the plan in a few sentences written on a flip chart in a

conference room. Those sentences did not explain where along the MeSH feed line to place hot

water hoses, how long to run the hot water, which specific valves to open at railcar spots 1A4 and

1A2, when to open those valves and the burp valve, how far to open each valve, how long to keep

each valve open, whether to inject high-pressure nitrogen into the feed line while the hot water

was running, how to prevent MeSH from entering the vent header in liquid form, how to determine

when the blockage had cleared, whether to isolate the MeSH in the storage tank from the feed line,

what use to make of the pump at the MeSH storage tank or when to attempt to restart flow of

MeSH into the MeSNa Cooler.

       Failure to Conduct an EOI

       6.      The plan to unplug the MeSH feed line that SANDEL and the engineers developed

at the Friday meeting was a purposeful change in the way the Lannate manufacturing process
                                               13
     Case 4:21-cr-00016 Document 1 Filed on 01/07/21 in TXSD Page 14 of 17




normally operated. No one had ever warmed the entire MeSH feed line with hot water or allowed

hundreds of pounds of melted MeSH to flow from the MeSH feed line into the MeSH Vent Header

through valves at railcar spots 1A4 or 1A2.

       7.     As a result, the federal safety regulation set out in Title 40, Code of Federal

Regulations, Section 68.75 required SANDEL, as Unit Operations Leader, to implement

DUPONT’s written procedures to manage changes before putting the plan into action.

Specifically, SANDEL was required to authorize an Experimental Operating Instruction (EOI).

       8.     An EOI should have included a step-by-step description of the plan to unplug the

MeSH feed line and a written explanation of why the plan was safe. Furthermore, an EOI should

have identified all personnel affected by the change – including operators who drained the MeSH

Vent Header as a routine part of their job – and explained how to communicate the plan to those

persons and how they would be trained to avoid hazards of the plan. SANDEL, in particular,

would have been required to verify that all safety and environmental aspects of the proposed

change had received adequate and appropriate scrutiny and that it was indeed safe to proceed.

       9.     However, SANDEL did not authorize an EOI or implement any other DUPONT

procedure to manage change. No one created a written job plan or operating procedure that

explained exactly how to put the Friday morning plan into action, or reviewed the safety, health

or environmental impact of the plan. For example, no one analyzed how hundreds of pounds of

MeSH flowing from the feed line into the MeSH Vent Header would affect IBU operators who

routinely opened drain valves on the MeSH Vent Header. Most importantly, no one warned night

shift operators in writing that the MeSH Vent Header could contain hundreds of pounds of MeSH

that might escape through an open drain valve on the vent header and kill them.

       10.    After the Friday morning meeting ended, IBU day shift operators put the plan into

action. They opened valves at railcar spots 1A4 and 1A2 to connect the MeSH feed line to the
                                              14
     Case 4:21-cr-00016 Document 1 Filed on 01/07/21 in TXSD Page 15 of 17




MeSH Vent Header and blasted high-pressure nitrogen into the feed line. They also poked holes

in insulation that surrounded the outside of the MeSH feed line, stuck hot water hoses under the

insulation, strapped the hoses to the feed line and began dousing the outside of the feed line with

extremely hot water.

       11.     The MeSH feed line was still plugged between railcar spot 1A4 and the MeSNa

Cooler when the Friday day shift ended around 6 pm. At least one hose was pouring hot water

on the exterior of the MeSH feed line and open valves at railcar spots 1A4 – and possibly 1A2 –

leaving a pathway for MeSH melting inside feed line to flow into the MeSH Vent Header.

SANDEL and DUPONT engineers departed for the day without leaving written instructions how

to proceed. Instead, outgoing day shift operators orally briefed the incoming night shift.

       Release of MeSH

       12.     IBU night shift operators continued to follow SANDEL’s plan through the early

morning hours of November 15, 2014. The MeSH and water mixture inside the MeSH feed line

finally melted around 2:47 a.m. on Saturday, November 15, 2014. At the time, valves that

connected the feed line to the MeSH Vent Header at railcar spot 1A2 were open, the MeSH storage

tank pump was running and the storage tank was open to the feed line. As a result of this

configuration of equipment, thousands of pounds of pure liquid MeSH began to flow from the

MeSH storage tank into the MeSH feed line and then through the open valves at railcar spot 1A2

into the MeSH Vent Header.

       13.     The large volume of liquid MeSH flowing into the MeSH Vent Header caused high

pressure in certain IBU manufacturing vessels. A DUPONT employee, believing erroneously that

the high pressure was caused by the usual liquid buildup at low points in the MeSH Vent Header

on the 3rd floor of the manufacturing building – and not knowing that the vent header was full of

liquid MeSH – asked Crystle Wise, a new operator at the IBU, to drain the MeSH Vent Header as
                                               15
     Case 4:21-cr-00016 Document 1 Filed on 01/07/21 in TXSD Page 16 of 17




was the usual practice. Around 3:00 a.m., Wise or her supervisor Wade Baker opened drain

valves on the MeSH Vent Header at low points near the 18HV valve including the drain valve with

the hose leading to the safety shower. Following longstanding IBU practice, no one sought a line

break permit or took any safety steps required by the LaPorte line break procedure such as creating

a written job plan, isolating the MeSH Vent Header, clearing it of chemical hazards, using

respiratory protection, making an announcement over the plant public address system or

barricading the area.

       14.     Liquid MeSH soon began to escape through the open drain valves and vaporize into

the air inside the manufacturing building. Baker, standing about 30 feet from the drain valves,

died on the spot from asphyxiation and acute exposure to MeSH. Wise radioed for help but died

from the MeSH vapor as she tried to escape. A third operator, Robert Tisnado, ran into the

building to help Wise and he too died from exposure to MeSH. Then a fourth operator, Gilbert

Tisnado, was killed by the MeSH as he tried to save Robert Tisnado – his younger brother.

       15.     Over the next several hours, approximately 24,000 pounds of MeSH gas escaped

into the air through open drain valves on the third floor MeSH Vent Header, injuring more

DUPONT workers inside and outside the IBU manufacturing building and traveling downwind

into the city of Deer Park, Texas, and beyond.

       In violation of Title 42, United States Code, Sections 7413(c)(1) and 7412(r)(7) and Title

18, United States Code, Section 2.




                                                 16
      Case 4:21-cr-00016 Document 1 Filed on 01/07/21 in TXSD Page 17 of 17




                                      COUNT THREE
                    Negligent Release of Extremely Hazardous Substance

A.     INTRODUCTION

       The Grand Jury adopts, alleges, and incorporates herein the contents of the Introduction to

this Indictment, Section C of Count One and Section C of Count Two as if fully set out herein.

B.     RELEASE OF EXTREMELY HAZARDOUS SUBSTANCE

       On or about November 15, 2014, in the Houston Division of the Southern District of Texas,

and elsewhere, the defendants,

                             E.I. DU PONT DE NEMOURS AND CO. and
                             KENNETH J. SANDEL,

negligently released and caused the release into the ambient air of an extremely hazardous

substance listed pursuant to Title 42, United States Code, Section 11002(a)(2), that is, methyl

mercaptan, and at the time negligently placed another person in imminent danger of death and

serious bodily injury.

       In violation of Title 42, United States Code, Section 7413(c)(4).

                                                    A TRUE BILL:

                                                    _____________________________
                                                    FOREPERSON OF THE GRAND JURY

       Ryan K. Patrick
       United States Attorney

By:    ___________________________
       JOHN R. LEWIS
       Assistant United States Attorney




                                               17
